 



EXHIBIT 10.1
SUMMARY OF NAMED EXECUTIVE OFFICERS’ COMPENSATION
Base Salaries. The current annual salaries for the named executive officers of
Pacific Sunwear of California, Inc. (the “Company”) are as follows:

              Named Executive Officer   Title   New Annual Base Salary
Sally Frame Kasaks
  Chairman and Chief Executive Officer   $ 1,250,000  
Wendy E. Burden
  Chief Operating Officer   $ 548,825  
Gerald M. Chaney
  Senior Vice President, Chief Financial Officer   $ 590,000  
Thomas M. Kennedy
  Division President, PacSun   $ 620,000  
Lou Ann Bett
  Division President, demo   $ 490,000  

Annual Bonuses. The Company provides each of its named executive officers with
an annual incentive bonus opportunity based on the achievement of performance
criteria established by the Compensation Committee of the Company’s Board of
Directors. Ms. Kasaks’ target incentive bonus is 100% of her base salary with a
maximum incentive bonus of 200% of her base salary. For the Company’s fiscal
year ending on or about January 31, 2008, Ms. Kasaks’ bonus will be not less
than $500,000. For all other named executive officers, annual bonuses are
weighted 80% for the Company earnings component and 20% for the individual
performance component. Bonus targets for the Named Officers range from 0% to
100% of their respective base salaries.

 